Citation Nr: 0019381	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-27 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
arthritis of the major joints, including the neck, knees, 
shoulders, hips, and elbows, to include chondromalacia of the 
knees.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to January 
1964, and from July 1976 to December 1984.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought.  The veteran filed a timely appeal, and in October 
1998, the issues on appeal here were remanded for additional 
development.  The requested development has been completed, 
and the case has been returned to the Board for resolution.  


FINDINGS OF FACT

1.  An unappealed July 1991 rating decision by the RO denied 
the veteran's claim for service connection for arthritis of 
the major joints, to include chondromalacia of the knees.  

2.  Additional evidence submitted since the RO's July 1991 
rating decision bears directly and substantially on the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for arthritis of the 
major joints, including the neck, knees, shoulders, hips, and 
elbows, to include chondromalacia of the knees.  

3.  The veteran has submitted medical evidence that he has 
arthritis of the major joints, and has submitted medical 
evidence of a nexus between the arthritis of the major joints 
and his active service.  



CONCLUSIONS OF LAW

1.  The July 1991 rating decision by the RO, which denied the 
veteran's claim for service connection for arthritis of the 
major joints, to include chondromalacia of the knees, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (1999).  

2.  The evidence received since the RO's July 1991 rating 
decision is new and material, and the veteran's claim for 
service connection for arthritis of the major joints, 
including the neck, knees, shoulders, hips, and elbows, to 
include chondromalacia of the knees, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

3.  The veteran's claim for service connection for arthritis 
of the major joints, including the neck, knees, shoulders, 
hips, and elbows, and to include chondromalacia of the knees, 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (Court) in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The Board finds that the veteran 
is not prejudiced by consideration by the Board by its 
initial analysis of his new and material claims under the new 
case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In July 1991, the RO denied the veteran's claim for service 
connection for arthritis of major joints, to include 
chondromalacia of the knees.  The veteran did not appeal that 
decision, which hence became final.  As such, the claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If a claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, an 
adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which by itself or in 
conjunction with evidence previously submitted is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  

The evidence submitted at the time of the July 1991 rating 
decision consisted of the following: 1) the veteran's service 
medical and service personnel records; 2) VA rating 
examination reports dated in March 1985 and in April 1991; 3) 
personal hearing testimony given in April 1986; and 4) 
personal statements made by the veteran in support of his 
claim.  The veteran's service medical records from his 
initial period of active duty show that he was involved in an 
automobile accident in October 1960.  At that time, the 
records show that he sustained a low back injury in addition 
to multiple contusions and abrasions about the head and face.  
The veteran also fractured bones in his face and sustained a 
concussion.  In August 1961, the veteran was involved in 
another vehicle accident, in which he sustained abrasions to 
both elbows.  He was treated with tincture of mertholate and 
released to full duty.  In addition, in October 1961, the 
veteran was diagnosed as having sprained his right knee.  At 
that time, the veteran was issued an Ace bandage, and no 
further mention of any knee problems were included in the 
service medical records from his first period of active duty 
from March 1960 to January 1964.  

Service medical records dating from the veteran's second 
period of service from July 1976 to December 1984 show that 
he complained of chronic low back pain throughout that 
period.  The report of his service entrance examination shows 
that he had sustained a back injury during his period of 
naval service, but that he had no current complaints.  In 
January 1977, the veteran complained of experiencing pain in 
his neck.  No diagnosis or medical impression was offered.  
He also complained of experiencing bilateral knee pain in 
March 1977.  In June 1977, the veteran complained of 
experiencing a stiff neck.  In September 1977, he complained 
of experiencing grinding and swelling in his knees, but no 
diagnoses or objective findings were offered.  Also in 
September 1977, the veteran complained of left knee pain.  No 
objective findings were indicated, other than reported 
tenderness.  In November 1977, the veteran was diagnosed as 
having an internal derangement of his left knee, and was 
placed on a two-month limited duty profile.  

In May 1978, the veteran complained of pain and grinding in 
his left hip, and was placed on a one-week profile.  However, 
X-ray results were completely normal.  He complained again in 
August 1978 of what was characterized as a recurring hip 
problem, and what he claimed was a "chronic recurrence of a 
past hip injury."  The veteran was placed on a one-week 
profile but no diagnosis was offered.  Again in March 1979, 
the veteran complained of chronic, recurring pain in his hip 
and low back.  The treatment records appear to have suggested 
a sciatic-type neuropathy resulting from his low back 
radiating into the hip.  

Remaining service medical records show that in February 1982, 
the veteran complained of experiencing headaches and numbness 
in his arms.  In April 1983, he underwent a periodic medical 
examination and complained of experiencing moderate 
tenderness to his left shoulder.  He was diagnosed with a 
strain of the left shoulder and in the cervical spine area.  
In December 1983, the veteran also complained of pain in his 
left shoulder after heavy use.  In September 1984, the 
veteran indicated the veteran was seen for complaints of 
bilateral chondromalacia of the knees, and low back pain 
radiating into the hips.  

The report of the March 1985 VA rating examination shows that 
the veteran complained of experiencing chronic low back pain 
resulting from "falls" sustained in service.  No 
abnormalities with respect to the veteran's neck or cervical 
spine, his knees, shoulders, hips, or elbows were indicated.  
He was diagnosed with probable hypertrophic osteoarthritis in 
his low back, and without any significant functional 
abnormalities found at the time of the examination.  No 
arthritis of the neck, shoulders, elbows, knees, hips, or 
other areas were indicated.  

The transcript of the April 1986 personal hearing shows that 
the veteran testified that he experienced muscle spasms and 
wore a brace for his low back.  He reported experiencing a 
dull ache in his low back, and that pain radiated into his 
lower extremities.  In addition, the veteran testified that 
his normal daily activities were severely restricted due to 
back pain.  With respect to his knees, the veteran indicated 
that continuous sitting and kneeling caused pain in his 
knees, and either knee could give out upon walking.  The 
veteran offered his opinion that he had arthritis in his 
knees due to his in-service experiences.  Likewise, he 
testified that he experienced problems in his shoulders, 
elbows, and hips that he felt were due to arthritis incurred 
in service, because he experienced increasing problems in 
those areas following service.  He offered that the treating 
military physicians "hinted at" diagnoses of arthritis in 
the above areas, although the veteran was never actually told 
that he had arthritis.  The veteran also testified that he 
had not experienced any further orthopedic trauma since 
service.  

The report of the April 1991 VA rating examination shows that 
the veteran sustained a low back injury in service, and that 
he had spondylolysis of L-5 by X-ray.  An examiner observed 
that the veteran appeared to experience numbness in his lower 
extremities and difficulty sitting for extended periods due 
to some form of sciatic neuropathy resulting from low back 
pain.  No mention of any arthritis in areas other than the 
lumbar and thoracic spines was indicated.  

The evidence received since the July 1991 final decision, and 
relevant to the issues on appeal, consists of: 1) 
contemporaneous clinical treatment records dating from May 
1996 through July 1998; 2) a statement from a private 
treating physician dated in August 1996; 3) reports of VA 
rating examinations dated in November 1996, January 1998, and 
August 1999; 4) transcripts of personal hearing testimony 
before the BVA in June 1998 and in March 2000; and 5) 
personal statements by the veteran in support of his claim.  
In addition, additional evidence was received in April and 
June 2000, including further medical evidence from one of the 
veteran's private treating physicians dated in March 2000.  

The contemporaneous clinical treatment records show that the 
veteran had undergone cervical spine fusion in May 1996 
following an accident in April 1996 in which he had fallen 
and had landed on his neck.  He was noted to have severe 
spinal stenosis at C5-6 with deformed spinal cord in that 
area.  In addition, the veteran was found to have mild 
degenerative changes in his left knee.  He was also noted to 
have osteoarthritis in his cervical spine with degenerative 
disc disease from C3 through C-7.  The veteran was noted to 
experience numbness in his lower extremities resulting from 
his low back pain, and in May 1997, was seen for complaints 
painful movement in his right shoulder.  

A letter, dated in August 1996, received from the veteran's 
treating physician, Robert C. Dunn, Jr., M.D., indicated that 
he had seen the veteran since April 1996.  He stated that the 
veteran had fallen a distance of six feet and landed onto his 
neck.  The veteran indicated that he felt "pins and 
needles" sensations in his shoulders in addition to numbness 
and left hip pain, all secondary to the falling injury.  The 
veteran was observed to have stenosis at C5-6 and C6-7 
secondary to spurs, and Dr. Dunn offered his opinion that the 
veteran had cervical myelopathy aggravated by his fall.  The 
veteran underwent a C5 through C7 vertebrectomy in May 1996.  
Dr. Dunn made no mention of any service incurrence with 
respect to any of the veteran's diagnosed disorders or 
symptoms.  

The reports of VA rating examinations conducted in November 
and December 1996 show that the veteran had recently 
undergone cervical fusion, and had injured his low back in 
service in a motor vehicle accident.  The examiner also noted 
that the veteran had a history of a neck injury that had 
occurred in April 1996, and that he had undergone surgery in 
May 1996.  At that time, the veteran stated that his neck 
"did not bother him" and that it was essentially 
asymptomatic.  An X-ray of the cervical spine revealed 
osteoarthritis and degenerative disc disease.  No opinion 
suggesting a link between the osteoarthritis of the cervical 
spine and any incident of service was offered.  

The report of a VA rating examination conducted in January 
1998 shows that the veteran reported experiencing numbness 
and tingling in his arms, which was not improved after he had 
undergone a cervical spine fusion in May 1996.  The veteran 
also complained of experiencing a "burning sensation" in 
his right shoulder, and it was noted that he had residual 
scars from his cervical fusion.  He was diagnosed with 
osteoarthritis of the cervical spine from C-3 to C-7.  At the 
time of the examination, the veteran indicated that he had 
sustained bilateral knee injuries in service, and that he 
experienced ongoing problems with his knees.  The examiner 
offered a diagnosis of degenerative arthritis of the 
bilateral knees, although the examination report failed to 
indicate that any objective examinations or X-rays of the 
knees were ever conducted, and it does not appear that the 
examiner's conclusion with respect to the veteran's knees was 
based on anything other than the veteran's self-reported 
history.  In any event, no medical opinion suggesting a nexus 
or link between the veteran's diagnosed osteoarthritis of the 
cervical spine or knees and his active service was offered.  

The veteran appeared at a videoconference hearing before the 
BVA in June 1998.  He stated that he experienced problems 
with his shoulder and that his knees would give out.  He 
indicated that he required the use of a wheelchair or walker, 
depending upon the nature and severity of his symptoms.  

In March 2000, the veteran appeared at an additional 
videoconference hearing before the BVA, and testified that he 
sustained a severe neck injury in an automobile accident of 
1960.  He indicated that he never realized that he had pain 
in his neck at that time because of the severity of his low 
back pain.  The veteran testified that he later became aware 
of neck pain which he determined was caused by the automobile 
accident he experienced in service.  The veteran indicated 
that he was now diagnosed with osteoarthritis in his neck 
with calcium deposits, and that these problems were 
etiologically related to the 1960 automobile accident.  
According to the veteran, a VA physician drafted a medical 
report stating that his neck problems were secondary to the 
1960 automobile accident he had experienced in service.  In 
addition, the veteran testified that during service, his 
complaints of neck pain were treated by placing his neck 
under a heat lamp, based on the presumption that he had 
muscle cramps.  The veteran also indicated that he had 
injured his shoulders, elbows, and wrists in service, but 
conceded that he had not been diagnosed with arthritis in 
these joints following service.  However, he offered that he 
knew that his claimed problems in these areas were related to 
service.  

In April 2000, additional medical evidence was received from 
Sunil Sinha, M.D., who claimed to have treated the veteran at 
the "yellow clinic" since September 1999.  In a statement 
dated in March 2000, Dr. Sinha indicated that the veteran had 
an "extensive history of degenerative arthritis involving 
his neck, back, shoulder, hip, and knees."  Dr. Sinha 
related that the veteran gave a history of having injured his 
back in an accident while in the Navy, and that he had 
aggravated his back problem in 1996 while working with a 
private trucking firm.  Dr. Sinha stated that it was 
impossible for him to say that the veteran's back and 
arthritic problems were linked to his initial accident in 
1960, but that it was "well known that trauma to the joints 
can predispose the development of arthritis."  He went on to 
state that "under the circumstances, I feel the events are 
highly likely to be linked."  

Without addressing all of the additional evidence submitted 
by the veteran, the Board finds that the March 2000 statement 
by Dr. Sinha is new, as it was not part of the record at the 
time of the July 1991 rating decision.  Moreover, as this 
evidence contains a medical statement to the effect that the 
veteran actually has arthritis in his neck, hips, shoulder, 
and knees, and purports to show a nexus or link between these 
disorders and the veteran's active service, the Board finds 
that it is clearly probative of the central issues in this 
case.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to the RO's July 1991 rating decision, 
when considered alone or in conjunction with all the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection currently in appellate status.  As such, 
this evidence is "new and material" as contemplated by law, 
and thus, provides a basis to reopen the veteran's claim for 
service connection for arthritis of the major joints 
including the neck, knees, shoulders, hips, and elbows, and 
to include chondromalacia of the knees.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

In addition, the Board finds that the veteran's claim for 
service connection is well grounded.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).  Specifically, the statement by Dr. Sinha is 
sufficient to establish a plausible basis for concluding that 
a nexus exists between the veteran's claimed arthritis of the 
head, neck, knees, elbows, and hips and his active service.  
Therefore, the March 2000 statement by Dr. Sinha is 
sufficient to well ground the veteran's claim for service 
connection.  

However, as will be discussed more fully below, the Board 
emphasizes that the statement by Dr. Sinha is only sufficient 
to well ground the veteran's claim for service connection.  
The statement by Dr. Sinha does not appear to be supported by 
medical evidence, and appears to be contraindicated by the 
evidence of record.  However, given that there may be 
treatment records from the "yellow clinic" which may be 
supportive of Dr. Sinha's assertions, further development is 
necessary to properly adjudicate the veteran's claim.  
Accordingly, while the evidence is sufficient for the limited 
purposes of well grounding the veteran's claims for service 
connection, it is not sufficient to warrant a grant of 
service connection.  Therefore, as the veteran's claim on 
appeal having been found to be well grounded, it is necessary 
to remand the case back to the RO once more for further 
development.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for arthritis of the 
major joints, including the neck, knees, shoulders, hips, and 
elbows, to include chondromalacia of the knees is reopened.  

The claim for service connection for arthritis of the major 
joints, including the neck, knees, shoulders, hips, and 
elbows, to include chondromalacia of the knees is well 
grounded, and to this extent, the appeal is granted.  



REMAND

As noted, the veteran's service medical records show that he 
was involved in a motor vehicle accident while in service in 
October 1960, and sustained a low back injury attributed to 
that accident.  In addition, at various points during his two 
periods of active service as noted above, the veteran was 
seen for complaints of neck, hip, shoulder, and knee pain.  
However, the record does not appear to show any diagnoses of 
arthritis in the major joints including the neck, knees, 
shoulders, hips, or elbows during service or within any 
presumptive period following service.  

That the veteran currently has osteoarthritis of the cervical 
spine is not in dispute.  However, prior to the March 2000 
statement offered by Dr. Sinha, there is no medical evidence 
of record suggesting a nexus or link between the veteran's 
osteoarthritis of the cervical spine and any incident of 
active service.  The only other actual diagnosis of 
arthritis, relevant to the issues on appeal, is contained in 
the report of the January 1998 rating examination, in which 
the examiner concluded that the veteran had arthritis in his 
knees, apparently based solely on the veteran's self-reported 
history.  There is no medical evidence of any clinical 
diagnoses of arthritis of the hips, elbows, or shoulders. 

Despite the absence of any clinical medical evidence of 
arthritis involving the hips, elbows, shoulders, and knees, 
Dr. Sinha nonetheless offered that the veteran had a 
"extensive history" of degenerative arthritis in these 
joints, presumably based either upon his six-months of 
treatment of the veteran or the veteran's self-reported 
history.  In this regard, it is unclear as to what evidence 
or other premise Dr. Sinha used as a basis for concluding 
that the veteran had an "extensive history" of arthritis of 
the hips, elbows, shoulders, and knees, given that he had 
only treated the veteran for approximately six months at the 
time he issued that statement, and that the clinical evidence 
tends to contraindicate such an assertion.  In any event, 
inasmuch as Dr. Sinha has indicated that the veteran has 
arthritis in his neck, hips, elbows, shoulders, and knees, 
which he has indicated is "highly likely" to be linked to 
service, the Board finds that additional development of the 
evidence is now required in order to afford the veteran due 
process.

Therefore, in light of the foregoing, and in order to fully 
and fairly adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:  

1.  After contacting the veteran and 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all treatment records 
from Dr. Sinha and the "yellow clinic."   

2.  The veteran should be afforded an 
examination to determine if he actually 
has arthritis in the knees, elbows, 
shoulders, and hips, and if so whether 
such arthritis, including the diagnosed 
arthritis of the neck, is related to 
service.  All necessary evaluations, 
tests and studies should be accomplished, 
but should include x-rays of knees, 
elbows, shoulders, and hips.  The 
examiner conducting the examination is 
requested to offer opinions with respect 
to the nature and etiology of any 
arthritis, based upon objective 
examination and a review of all pertinent 
records associated with the claim's file.  
All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


